        Case 2:18-cv-00743-RAJ Document 41 Filed 04/06/20 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                    FILED
                           FOR THE NINTH CIRCUIT                         APR 6 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
RENTBERRY, INC., a Delaware                    No.    19-35308
corporation; DELANEY WYSINGLE, an
individual,                                    D.C. No. 2:18-cv-00743-RAJ
                                               Western District of Washington,
                Plaintiffs-Appellants,         Seattle

 v.                                            ORDER

CITY OF SEATTLE, a Washington
municipal corporation,

                Defendant-Appellee.

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Appellee is hereby ordered to inform the panel regarding the status of this

case within fourteen days. Oral argument will then be rescheduled by separate

order if necessary.
